Supreme Court

                                                                 No. 2012-86-Appeal.


             Karen Lombardi                   :

                     v.                       :

         City of Providence et al.            :

                                           ORDER

       This case came before the Supreme Court on March 6, 2013, pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal should not

summarily be decided. After examining the record, it has become apparent that the appellant, the

State of Rhode Island, has failed to file a cross-claim against the appellee, the City of

Providence. The absence of a cross-claim raises a substantial question about the appellant’s

standing to appeal from the entry of final judgment in favor of the plaintiff’s claim against the

appellee. The filing of supplemental memoranda addressing this question is required.

       Accordingly, the parties are directed to file supplemental memoranda not exceeding ten

(10) pages in length within fifteen (15) days of the date of this order on the issue of whether the

appellant is a “party aggrieved by” the final judgment under General Laws 1956 § 9-24-1 and

this Court’s decisions in Adams v. United Developers, Inc., 121 R.I. 177, 179-80, 397 A.2d 503,

505-06 (1979), and Markham v. Cross Transportation, Inc., 119 R.I. 213, 229, 376 A.2d 1359,

1367-68 (1977).


       Entered as an Order of this Court, this 1st day of April, 2013.

                                                     By Order,


                                                     _____________/s/_________________
                                                                    Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Karen Lombardi v. City of Providence et al.

CASE NO:            No. 2012-86-Appeal

COURT:              Supreme Court

DATE ORDER FILED:   April 1, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Walter R. Stone

ATTORNEYS ON APPEAL:

                    For Appellant: Matthew I. Shaw, Esq.

                    For Appellee: Megan K. Maciasz, Esq.